Citation Nr: 0841328	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than September 
6, 2005, for a grant of service connection for left hip 
strain and osteoporosis of the left femur with limitation of 
motion and restriction of function of the left hip, secondary 
to service-connected residuals of a patellofemoral syndrome 
of the left knee with a history of multiple knee surgeries.  

2.  Entitlement to an effective date earlier than September 
6, 2005, for a grant of service connection for scars about 
the left knee, secondary to multiple surgeries for the 
veteran's service-connected patellofemoral syndrome.  

3.  Entitlement to an effective date earlier than September 
6, 2005, for a grant of service connection for depression, 
secondary to service-connected residuals of a patellofemoral 
syndrome of the left knee with multiple surgeries.  

4.  Entitlement to an increased rating for reflex sympathetic 
dystrophy affecting the left lower extremity and lower back, 
secondary to service-connected post-operative residuals of a 
left knee disability, currently evaluated as 40 percent 
disabling. 

5.  Entitlement to separate, compensable evaluations for 
reflex sympathetic dystrophy affecting the left lower 
extremity and lower back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD


Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
October 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which granted secondary 
service connection for a left hip strain with left femur 
osteoporosis, scarring of the left knee, and for depression, 
all due to service-connected residuals of a patellofemoral 
syndrome of the left knee with a history of multiple 
surgeries, effective September 6, 2005.  The veteran appealed 
for earlier effective dates for the grant of service 
connection for the left hip disability, left knee scars and 
depression.  In addition, a rating in excess of 40 percent 
for reflex sympathetic dystrophy (RSD) of the left lower 
extremity and lower back was denied, to include separate 
compensable evaluations for the left lower extremity and the 
low back.  

As explained below, as the grant of service connection for a 
patellofemoral syndrome of the left knee with postoperative 
residuals of multiple surgeries by the RO in August 2003 
(effective from May 2002) presumably included any surgical 
scars about the left knee, the claim for an earlier effective 
date is granted.  Since the RO assigned a 10 percent rating 
for the left knee scars from September 6, 2005 and after 
considering the veteran's contentions on appeal, the Board 
finds that a claim for an effective date for the grant of the 
10 percent rating, prior to September 6, 2005, is raised by 
the record.  This matter is referred to the RO for 
appropriate action.   

Pursuant to her request, the veteran was afforded a 
videoconference hearing before the Board in February 2008, a 
transcript of which is of record.  At such hearing, the 
veteran submitted additional documentary evidence along with 
a waiver for its initial consideration by the RO.  

In testimony received by the Board at her February 2008 
hearing, the veteran raised claims to reopen for entitlement 
to service connection on a direct and/or secondary basis for 
hypertension and migraine headaches, in addition to claims 
for increase for her service-connected patellofemoral 
syndrome of the left knee and for left knee scarring.  Such 
matters have not been appropriately developed and certified 
for the Board's review at this time, but are referred to the 
RO for initial development and consideration.  

The issue of the veteran's entitlement to a rating in excess 
of 40 percent for RSD of the low back and left leg, to 
include the questions of whether separate compensable ratings 
are warranted for the low back and left leg due to RSD and 
whether an extraschedular evaluation is warranted, is 
addressed in the REMAND below and are REMANDED to the RO via 
the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran separated from service in October 1988; his 
claim for entitlement to service connection for left hip 
strain and left leg osteoporosis of the left femur with 
limitation of motion and restriction of function of the left 
hip was initially filed on September 6, 2005; there is no 
document received prior to this latter date than can be 
construed as a formal or informal claim for service 
connection.  

2.  The grant of service connection for a patellofemoral 
syndrome of the left knee with post-operative residuals of 
multiple surgeries, as effectuated by the RO in August 2003 
and made effective from May 6, 2002, included the surgical 
scars about the left knee as such surgery predated the claim. 

3.  Service connection for depression was initially denied by 
the RO in a rating decision of August 2003, and following 
notice to the veteran of such action and of her right to 
appeal, no timely appeal was initiated.  

4.  An application to reopen a claim for service connection 
for depression was submitted on August 4, 2005; there is no 
document received prior to this latter date than can be 
construed as a formal or informal claim for service 
connection.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than September 6, 2005, for service connection for 
left hip strain and osteoporosis of the left femur with 
limitation of motion and restriction of function of the left 
hip, secondary to service-connected residuals of a 
patellofemoral syndrome of the left knee and multiple 
surgeries, have not been met.  38 U.S.C.A. §§ 5100, 5101, 
5102, 5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.102, 3.400 (2008).  

2.  The criteria for the assignment of an effective date of 
May 6, 2002, for the grant of service connection for left 
knee scars have been met.  38 U.S.C.A. §§ 5110(a) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.1, 3.400 (2008).  

3.  The criteria for the assignment of an effective date of 
August 4, 2005, but none earlier, for service connection for 
depression, secondary to service-connected residuals of a 
patellofemoral syndrome of the left knee and multiple 
surgeries, have been met.  The criteria for the assignment of 
an effective date of August 31, 1994, but none earlier, for 
service connection for traumatic arthritis of the lumbar 
spine, with radiculopathy, have been met.  38 U.S.C.A. 
§§ 5100, 5101, 5102, 5103, 5103A, 5107, 5110(a) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
her claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to her 
through the VCAA letter of January 2006, as supplemented by 
the statement of the case issued in March 2007 and subsequent 
correspondence, dated later in March 2007, as to the Court's 
holding in Dingess-Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the full VCAA notice, to include that 
pertaining to Dingess-Hartman, was provided to the veteran-
appellant subsequent to the RO's initial decision in July 
2006, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice, excepting that 
involving Dingess-Hartman, was effectuated prior to the 
issuance of the May 2007 statement of the case by the RO.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
a supplemental statement of the case to cure timing of a 
notification defect).  Moreover, while there is not shown to 
be a basis for the assignment of an earlier effective date 
for service connection for depression, and for separate 
evaluations for RSD affecting both the left leg and low back, 
no factual predicate is indicated for the assignment of any 
earlier effective date for knee scars or left hip strain with 
left femur osteoporosis.  Sanders, supra (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  On that basis, and in the absence 
of any allegation of prejudice by or on behalf of the 
veteran, the Board cannot conclude that any defect in the 
timing of the notice provided affected the essential fairness 
of the adjudication, and, thus, the presumption of prejudice 
is rebutted.  Id.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes a 
variety of administrative documents dealing with the 
veteran's submission of claims and VA's response thereto, as 
well as various examination and treatment records compiled 
during post-service years by VA and non-VA sources.  As the 
claim for an earlier effective date for the grant of service 
connection for left knee scars is granted and the other 
claims decided herein are for earlier effective dates for the 
grant of service connection, and any evidence that is 
relevant to such issues therefore must be dated prior to 
September 6, 2005, there is no duty to provide an examination 
or medical opinion.  

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  







Analysis of the Merits of the Claims

Earlier Effective Dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) (West 2002) mandate 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Further, the mere presence of medical 
evidence in the record does not establish an intent on the 
part of the veteran to seek service connection for the 
benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5 
(1998).  While the Board must interpret the veteran's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the veteran.  Id.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  When determining the effective 
date of an award of compensation benefits, the Board is 
required to review all the communications in the file, after 
the last final disallowance of the claim that could be 
interpreted to be a formal or informal claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The procedural history of the case, in pertinent part, is 
detailed below, for the purpose of identifying the 
significant events involving the RO's assignment of effective 
dates for various disorders, among which the veteran 
challenges in terms of the effective dates for service 
connection for a left hip disorder, scars of the left knee, 
and depression.  

In this instance, service connection for a patellofemoral 
syndrome of the left knee, with postoperative residuals of 
multiple surgical procedures and for a chronic, nonspecific 
musculoskeletal strain of the low back secondary thereto was 
established by action of the RO in San Diego, California, in 
August 2003, and initial ratings were assigned for each at 
that time.  Service connection was denied for depression on 
the basis there was no showing of the veteran's depression in 
service and no persuasive evidence linking the depression 
initially identified after service to her period of active 
duty.  Later in August 2003, the veteran was informed of all 
of the actions taken by the RO in August 2003, including the 
denial of her claim for service connection for depression, 
and of her appellate rights.  As such was not followed by the 
timely filing of an appeal, the August 2003 action was 
rendered final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The veteran was next in contact with VA in January 2004, when 
she submitted claims for increased ratings for her left knee 
and low back disorders, as well as a claim for a temporary 
total rating based on treatment received for her left knee 
disability.  Such matters were addressed in an RO decision of 
June 2004 from which no appeal was entered, and prior thereto 
in May 2004, the veteran submitted original claims for 
service connection for hypertension, arthritis, and RSD.  By 
its rating decision of February 2005, the RO granted service 
connection on a secondary basis for RSD, assigning a 40 
percent evaluation, and denied service connection for 
hypertension and arthritis.  The previously assigned 20 
percent evaluation for the veteran's service-connected left 
knee disorder was confirmed and continued.  No appeal of the 
February 2005 action followed.  

Received by the RO on August 4, 2005, was the veteran's 
application to reopen a claim for service connection for 
depression.  The Los Angeles RO denied such claim by its 
rating decision of November 2005, based on its finding that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  Notice of this action was then 
provided to the veteran in the RO's correspondence, dated 
later in November 2005.  

Received by the RO on September 6, 2005, was correspondence 
from the veteran, wherein she sought an increased rating for 
her RSD on the basis that her RSD had become more disabling, 
to include causing additional functional impairment of her 
back.  Later in September 2005, the veteran clarified that 
her prior claim for arthritis, which she indicated was still 
pending and for which she therein sought reconsideration, had 
involved arthritis of the left knee.  In addition, she 
indicated that her claim for service connection for 
depression was on a secondary basis and she was also claiming 
secondary service connection for osteoporosis of the left 
femur and degenerative disc disease and increased 
compensation for scars from five prior left knee surgeries.  

Rating action in July 2006 confirmed and continued the 
previously assigned 40 percent rating for RSD of the left 
lower extremity and low back and the 30 percent evaluation 
previously assigned for the veteran's patellofemoral syndrome 
of the left knee, with surgical residuals.  In addition, the 
RO recharacterized the previously service-connected chronic, 
nonspecific musculoligamentous strain of the low back as 
degenerative discogenic and arthritic changes at L5-S1 and 
L4-5.  Service connection was granted on a secondary basis 
due to the veteran's service-connected patellofemoral 
syndrome of the left knee and postoperative changes of 
multiple surgeries for a single disability described as left 
hip strain and osteoporosis of the left femur with limitation 
of motion and restriction of function of the left hip joint; 
for scars of the left knee; and for depression, all effective 
as of September 6, 2005.  

Regarding the veteran's claim for an earlier effective date 
for service connection for left hip strain with osteoporosis 
of the left femur, the veteran alleges that she submitted an 
informal claim on August 4, 2005.  The record does not, 
however, indicate that any claim, be it a formal or informal 
one, for service connection for left hip strain or left femur 
osteoporosis was filed prior to September 6, 2005, the 
effective date previously assigned by the RO.  No formal 
claim therefor is identified by the record prior to September 
6, 2005, and there is otherwise no communication or action of 
the veteran prior to the aforementioned date demonstrating an 
intent on the part of the veteran to apply for service 
connection for disability of the left hip and/or left femur.  
While the Board concedes that entitlement to service 
connection arose on or prior to September 6, 2005, the system 
for the administration of VA compensation established by 
Congress mandates that a claim for the specified benefit be 
set forth and, under the circumstances of this case, such a 
claim was not filed until September 6, 2005.  To that end, 
the veteran's appeal for an earlier effective date for 
service connection for left hip strain with osteoporosis of 
the left femur must be denied.  

With respect to the question of whether an earlier effective 
date is assignable for service connection for scars of the 
left knee, the Board notes that a specific claim for left 
knee scarring was submitted to VA on September 22, 2005, 
although the RO included such claim among the claims opened 
as of September 6, 2005, and assigned that date as the 
effective date of service connection.  Review of the record 
shows that, by RO action in August 2003, service connection 
was established for a patellofemoral syndrome of the left 
knee and post-operative residuals of multiple left knee 
surgeries, effective from May 6, 2002.  Such grant 
encompassed the veteran's knee scars as they are clearly the 
result of surgical treatment for the service-connected left 
knee disability and such surgery was evident from the 
clinical record at the time or the original grant of service 
connection.  Accordingly, the correct date for the grant of 
service connection for the scars is the same date as for the 
left knee disability: May 6, 2002.  The question of whether 
the veteran is entitled to an effective date for the grant of 
the 10 percent rating for the surgical scars about his left 
knee, prior to September 6, 2005, is referred to the RO (see 
introduction, above).  

As for the veteran's assertion that she is entitled to an 
effective date earlier than September 6, 2005, for service 
connection for depression, the Board concurs that an earlier 
effective date is in order.  The Board is mindful that a 
claim for service connection for depression was the subject 
of a prior, final denial entered by the RO in August 2003; 
however, the record indicates that she attempted to reopen 
her claim for service connection for depression on August 4, 
2005, and on September 21, 2005, further amended her claim to 
include the question of her entitlement to service connection 
for depression on a secondary basis.  Given that the RO in 
July 2006 assigned an effective date of September 6, 2005, 
for service connection for depression, the RO's action in 
November 2005, denying the August 2005 claim to reopen for 
service connection for depression is not found to be a bar to 
finding that the submission of August 4, 2005, included the 
claim for secondary service connection.  When determining 
service connection, all theories of entitlement must be 
considered.  Szemraj v. Principi, 357 F.3d 1 370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) ( VA is required  to determine all 
potential claims raised by the evidence, and apply all 
relevant laws and regulations); EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) (VA must liberally construe all documents 
filed by a claimant); Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (VA has a duty to fully and sympathetically 
develop a claimant's claim to its optimum).  Inasmuch as 
medical evidence linking the veteran's depression with her 
ongoing left knee problems and associated RSD predates the 
August 2005 claim, entitlement to secondary service 
connection preceded the date of receipt of the veteran's 
claim of August 4, 2005.  To that extent, the latter of the 
two is the date of claim and, on that basis, an effective 
date of August 4, 2005, but none earlier, is assigned for 
entitlement to service connection for depression.  


ORDER

An effective date earlier than September 6, 2005, for 
entitlement to service connection for left hip strain with 
osteoporosis of the left femur, with limitation of motion and 
restriction of function of the left hip, secondary to 
service-connected residuals of a patellofemoral syndrome of 
the left knee and multiple surgeries, is denied.  

An earlier effective date of May 6, 2002 for entitlement to 
service connection for scars of the left knee, secondary to 
service-connected residuals of a patellofemoral syndrome of 
the left knee and multiple surgeries, is granted.  

An effective date of August 4, 2005, but none earlier, for 
entitlement to service connection for depression, secondary 
to service-connected residuals of a patellofemoral syndrome 
of the left knee and multiple surgeries, is granted.  


REMAND

At her hearing before the Board in February 2008, the veteran 
requested assistance in obtaining all records of treatment 
compiled by VA over the preceding three years with respect to 
her service-connected RSD of the low back and left lower 
extremity.  
It is proffered by the veteran that such records reflect a 
drastic change in the severity of her RSD.  Inasmuch as the 
most recent VA treatment records on file were compiled in 
April 2006, and in view of the VA's obligation to assist the 
veteran in obtaining all pertinent evidence, remand is 
required to obtain the requested VA treatment records.  
38 C.F.R. § 3.159(c)(2).

There is also presented for review the question of whether 
separate, compensable evaluations are warranted for RSD of 
the lower back and for the left lower extremity.  The record 
includes a September 2006 statement from an attending VA 
physician indicating that the veteran's RSD of each affected 
area, i.e., the low back and leg, represented two separate 
conditions affecting two different parts of the body and 
resulting from two distinct injuries.  While the RO 
acknowledged the physician's opinion, it was determined that 
separate compensable ratings could not be assigned without 
violating the prohibition against pyramiding set out in 
38 C.F.R. § 4.14 (2008).  While it is true that the 
evaluation of the same disability under various diagnoses and 
that the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation are to be avoided, Id.; see Esteban v. 
Brown, 6 Vet. App. 259 (1994), the veteran's back disorder is 
at present evaluated without regard to spinal accessory nerve 
impairment (see 38 C.F.R. § 4.124a, Diagnostic Code 8410), 
but under a general formula for spinal diseases and injuries 
pursuant to DC 5242 for degenerative changes of the spine, 
and the veteran's RSD, although a multi-symptom syndrome, is 
evaluated principally for impairment of the affected nerve 
(Diagnostic Code 8620).  On that basis, further neurological 
examination is warranted to identify the specific nerve(s) 
involved and for differentiation of the manifestations 
attributable to the low back and left leg and, thereafter, 
the RO must address the question of whether a separate 
compensable rating for the veteran's RSD is warranted.  

The neurological examination is also necessary to more 
definitely assess the veteran's RSD.  During the course of 
this appeal, that entity has been evaluated as a single 
disorder, for which a 40 percent rating has been assigned.  
Herein, the Board has determined that separate ratings are 
warranted for each area affected by RSD, although additional 
medical findings are needed to ascertain the applicable 
nerves involved in the low back and left leg and the degree 
to which there is impairment of each affected nerve.  Further 
medical input as to the question of extraschedular 
entitlement is on the basis of the current record also 
advisable. 

In addition, further consideration is deemed necessary with 
respect to the question of the veteran's entitlement to an 
extraschedular evaluation for RSD.  Such issue was not 
addressed in any detail by the RO in the rating decision of 
July 2006, and although it was considered more fully in the 
RO's statement of the case of March 2007, the testimony 
offered by the veteran in February 2008 merits further RO 
review.  In particular, the veteran described in detail to 
what extent accommodations have been made by her employer to 
permit her to continue working and the pronounced degree to 
which she is limited in performing work-related tasks, as 
well as those responsibilities associated with maintaining a 
household and the parenting of a child.  Notwithstanding the 
employer accommodations, testimony was also furnished as to 
the veteran's frequent use of sick leave when her RSD-related 
pain and other manifestations were too burdensome to come 
into work.  Moreover, the veteran's reliance on prescribed 
narcotics in an attempt to break the pain cycle speaks to the 
severity of her pain and its presumed effect on her ability 
to work effectively and efficiently.  While the Board does 
not have the authority to assign, in the first instance, a 
higher rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) (2008), the circumstances of this case 
establish a clear basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996). 

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran, pursuant to the 
provisions of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159, of what information 
and evidence are still needed to 
substantiate her claims for an increased 
rating for RSD of the left leg and lower 
back, currently evaluated as 40 percent 
disabling, to include the question of 
whether a separate compensable rating is 
warranted.  She should also be advised of 
the evidence and information necessary to 
substantiate her claim for entitlement to 
one or more extraschedular evaluations on 
the basis of her RSD, based on the 
existence of marked interference with 
employment or frequent periods of 
hospitalization.  For purposes of 
substantiating her claim(s) for 
extraschedular entitlement, the veteran 
is advised that additional input from her 
supervisor and co-workers as to the 
accommodations necessary to permit her to 
work, use of sick leave and the amounts 
thereof, and similar information 
regarding the presence of a marked 
interference with employment may be 
helpful.   

The veteran should be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate her claims; (2) 
that VA will seek to provide; and (3) 
that the veteran is expected to provide.  
38 C.F.R. § 3.159(b)(1).  She should also 
be reminded that, if requested, VA will 
assist her in obtaining records of 
treatment from private medical 
professionals, provided that she provides 
sufficient, identifying information and 
written authorization.

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to her.

2.  All records of VA medical care 
compiled since April 2006, which pertain 
to the treatment administered for the 
veteran's RSD of the low back and left 
leg, should be obtained and associated 
with the claims folder.  

3.  Thereafter, afford the veteran a VA 
neurological examination for the purpose 
of ascertaining the current nature and 
severity of her service-connected RSD of 
the left leg and low back.  The veteran's 
claims folder should be furnished to the 
examiner for use in the study of this 
case and the report prepared as to the 
findings of such examination should 
indicate whether the claims folder was 
made available and reviewed.  Such 
examination should include a review of 
the veteran's medical history, a complete 
clinical evaluation, as well as any other 
tests that are deemed necessary.  To the 
extent possible, the examiner is asked to 
isolate what particular nerves of the low 
back and left leg are affected by the 
veteran's RSD; the degree to which there 
is complete, or incomplete paralysis 
(mild, moderate, moderately severe, or 
severe) of each affected nerve; and to 
the degree possible differentiate the 
symptoms and manifestations attributable 
to the RSD affecting the low back and the 
left leg with findings attributable to 
the veteran's separately rated service-
connected low back 
disability(degenerative 
discogenic/arthritic changes at the L4-5 
and L5-S1 levels), left hip disability 
(hip strain and osteoporosis of the left 
femur) and left knee disability 
(patellofemoral syndrome with a history 
of multiple knee surgeries).    

The examiner is also asked to provide an 
opinion, with rationale, as to whether it 
is at least as likely as not that the 
veteran's RSD of the low back and left 
leg markedly interferes with her ability 
to work.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the claim; less likely 
weighs against the claim.

4.  Lastly, the veteran's claim for 
increase for RSD of the left leg and low 
back based on schedular and 
extraschedular considerations, inclusive 
of the question of what separate 
compensable ratings are assignable for 
RSD of the left leg and RSD of the low 
back, should be readjudicated on the 
basis of all the pertinent evidence and 
all governing legal criteria.  If 
applicable, referral of the veteran's 
claims for extraschedular entitlement 
should then be forwarded to the 
appropriate VA officials for 
consideration of the veteran's 
extraschedular entitlement.  

If the benefit sought is not granted to 
the veteran's satisfaction, she and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim(s) in question 
as a result of this action. 



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


